Citation Nr: 1428801	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  00-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a traumatic brain injury (TBI), formerly considered as service connection for residuals of head injury, headaches, and memory loss.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a urinary tract infection (UTI).

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for blurred vision.

11.  Entitlement to an evaluation in excess of 20 percent for a low back disability.

12.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.  

13.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy.  

14.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1978 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2000 and October 2011 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The August 2000 decision declined to reopen previously denied claims of service connection for low back, right knee, and head injury disabilities, and denied service connection for headaches, seizures, neck and shoulder disabilities, UTI, a mental disorder, hearing loss, and sinusitis.  The Veteran appealed each of these decisions.  In August 2002, the RO reconsidered the claims, and continued the denials, following passage of the Veterans Claims Assistance Act of 2000 (VCAA).

The Board then reopened the previously denied claims and remanded the claims on the merits back to the RO for further development in July 2004.  When the matters were returned to the Board in December 2009, the Board granted service connection for a low back disability; the RO implemented this grant in a January 2010 rating decision.  The remaining claims were again remanded for further development.

During the pendency of that remand, the Veteran filed a new claim for increased evaluation of his low back disability.  In an October 2011 decision, the RO denied an increased evaluation for the low back, but granted separate 20 percent evaluations for radiculopathy of the left and right lower extremities.  The Veteran has appealed all three assigned evaluations.  Further, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has explicitly argued he is unable to work, a TDIU claim is raised.

In February 2012, the Board again remanded the claims of service connection for provision of a Board hearing; the Veteran testified before the undersigned Veterans Law Judge at a July 2013 hearing held via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  As a result of that testimony, and in light of the evidence of record and the Veteran's past allegations, the claims stemming from allegations of a head injury (headaches, memory loss, and general residuals) have been recharacterized as a single disability, residuals of TBI.  The claims of service connection for a seizure disorder and for blurred vision are not included in the recharacterized disability, for reasons discussed below.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 

The issues of service connection for right knee, shoulder and neck disabilities; an acquired psychiatric disability; headaches, memory loss, and other residuals of a head injury; and sinusitis; evaluation of low back and lower extremity radiculopathies; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2013 hearing, prior to the promulgation of a Board decision, the Veteran stated his desire to withdraw his appeal with regard to service connection for a seizure disorder.

2.  There is no currently diagnosed residual of an in-service UTI.

3.  Currently diagnosed bilateral hearing loss had its onset during active military service.  

4.  Blurred vision is due entirely to a bilateral refractive error of the eyes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of service connection for a seizure disorder.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002);  38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2.  The criteria for service connection of a UTI are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection of bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection of blurred vision are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizures

An appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202 , 20.204(b).

At the July 2013 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeal with regard to the claim of service connection for seizures. His desire was then confirmed under questioning.  For this reason, the issue is not part of the ongoing traumatic brain injury appeal.

As the Veteran has withdrawn the appeal of the issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to hearing loss.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the remaining issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  may 2011 and January 2002  letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  While it appears that at some point the Veteran was in receipt of a benefit from the Social Security Administration (SSA), repeated, exhaustive attempts to obtain such, documented in the claims file, have failed.  Finally, the Veteran, with prompting from VA, contacted SSA himself, and reports that he was informed that no medical records were maintained in connection with his file.  He asked that VA proceed to decision.  The Board finds that sufficient time and effort has been expended to secure any relevant SSA records.  Such records either do not exist, or are unavailable, as per the SSA.  Further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  

Repeated VA examinations have been conducted in connection with the claims decided here.  Examiners conducted necessary testing, made appropriate clinical findings, and upon consideration of the record rendered requested medical opinions  with supporting rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate for adjudication.

At the Veteran's July 2013 hearing, the undersigned discussed in detail the elements of each of the claims on appeal decided here, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



      UTI

Service treatment records (STRs) reveal that the Veteran was diagnosed with a UTI in May 1979.  He was prescribed antibiotics.  No further complaints, treatment, or diagnoses are reflected in the STRs.  At the July 1980 examination for discharge, the Veteran made no complaints, and the examiner noted no clinical findings, consistent with a UTI.

At a July 2004 VA examination, the Veteran denied any history of UTI.  He reported no dysuria or hematuria, and his urine was yellow.  No unusual frequency was reported.  He did have a slight rash on the head of his penis, but stated such was recent and again denied any urinary problems.  No UTI was diagnosed.

In September 2007, the Veteran was again examined by a VA provider.  The single episode of UTI in service was noted; the Veteran reported that he had an intermittent burning sensation with urination for the prior 15 plus years, but had never seen a doctor.  He reported dysuria and hematuria, with a voiding interval of three hours.  At night he would get up to go four times.  The Veteran alleged a history of recurrent UTIs, with recurrent obstructed voiding.  On examination, the prostate was boggy.  Urinary outlet obstruction was diagnosed.  The examiner opined that the current condition was related to prostatic hypertrophy and urinary retention, and not to service.  She reasoned that the treatment in service was isolated, with no evidence of recurrence.

At a February 2009 VA examination, the Veteran denied any history of difficulty urinating, burning, frequent nocturia, or hematuria.  The examiner noted the single instance of in-service treatment, and stated based on the Veteran's report that there had been no treatment in the last five years.  The Veteran stated that the condition was improved.  Physical examination was normal.  The examiner stated that there was no current clinical evidence of a UTI.

VA and private treatment records also show no evidence of recurrent UTIs.  

While in September 2007, during the pendency of the appeal, some urinary tract symptoms were present, the VA examiner clearly associated such with a condition other than the acute in-service infection.  There is simply no evidence of any chronic recurrence or residual of the May 1979 episode of UTI.  No medical professional endorses such.  Even the Veteran's own reports are inconsistent.  At times he reports longstanding symptoms, and at others denies all or most symptoms.  Even if the Veteran's reports were consistent, and hence credible, he is not competent to render a diagnosis.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  He is not reporting an observed cause and effect relationship, but is instead trying to apply specialized medical knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a UTI is not warranted.

      Hearing Loss

STRs reveal that over the course of service, the Veteran's measured hearing acuity definitively worsened, as shown by comparing testing at enlistment with that at discharge.  At at least one frequency, the puretone threshold registered beyond "normal" at discharge.  Further, the Veteran was monitored in service for hearing conservation, and was attached to an artillery unit.

While several VA examiners have opined that the Veteran's currently diagnosed bilateral hearing loss is not related to service, as the requirements of disability under 38 C.F.R. § 3.385 were not met until after service, and noise-related hearing loss is not subject to delayed onset, several have also opined that tinnitus, which is service connected, is related to noise exposure, and is associated with hearing loss.  

In light of the presence of in-service noise exposure, clear evidence of the impact of such on the Veteran's hearing during service, and the diagnosis of a current service-connected hearing disability, the Board finds that at worst, the evidence regarding a nexus between current hearing loss disability and service is in equipoise.  The evidence shows that the beginnings of hearing deterioration began in service.  All reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, service connection for bilateral hearing loss is warranted.

      Blurred Vision

The Veteran competently reports that he experiences blurry vision.  Medical evidence confirms such.  The Veteran alleges that his vision impairment is due to an in-service head injury, either when he was struck with a brick, or from repeated head traumas as a boxer.

The Board notes that while the incident with the brick is documented in STRs, the Veteran's participation in any program of boxing is not yet established.  Neither STRs nor personnel records corroborate his allegation, and inconsistencies in some of the Veteran's allegation raise credibility concerns.  Below, in connection with his claim for TBI, the Board has directed some additional development in order to provide a more complete evidentiary picture on that point.

In light of the medical evidence regarding the Veteran's vision, however, such development is not relevant.  Service connection cannot be established for the diagnosed vision impairment, to wit, refractive error of the eye, by regulation.  38 C.F.R. § 3.303(c).

Repeated VA eye examinations demonstrate that the Veteran's complaints of impaired vision are related to a refractive error of the eyes.  The condition is fully correctable by glasses.  As noted by the October 2008 and January 2009 VA examiners, there is no eye pathology other than this refractive error; both specified that there is no condition associated with any issue or incident, regardless of circumstance, in service.  In January 2009, the Veteran himself reported that he sees fine when he wears his glasses.  

There is simply no service-connectable disability present for VA purposes.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for blurry vision, diagnosed as a refractive error, is not warranted.
ORDER

The appeal for service connection of a seizure disorder is dismissed.

Service connection for a UTI is denied.

Service connection for bilateral hearing loss is granted.

Service connection for blurred vision is denied.


REMAND

Remand is required with regard to the remaining appeals, to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection therewith, all examiners are reminded that for VA compensation purposes, a "current disability" is one that was present at any time during the appellate period (here from April 2000), even if resolved at the time of examination.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Right Knee

VA examiners have opined that the current right knee disability is unrelated to military service, and is consistent with the Veteran's age and weight.  In so opining, they have cited a single instance of in-service treatment, in November 1979, for knee complaints.  However, review of the STRs reveals several right knee complaints over a period of months, from May 1979.  His complaints at that time indicate a more chronic problem.  As no examiner has considered this allegation, all resulting opinions are inadequate.  Remand is required for a medical opinion which accurately considers the entirety of the record.

The Board additionally notes that the Veteran has alleged that "wear and tear" from his duties in service contributed to his knee problem. In that respect, he refers to the weight of his equipment.  While he may have carried a good deal of weight as a lineman, to include his personal weapon, tools and wire, his reports of such are considered exaggerated.  For example, a soldier would not carry both a 50 caliber machine gun (M-60), and the standard issue M-16 rifle, as he reported.

Right Shoulder and Neck

The Veteran alleges that boxing has played some role in the development of his current neck and shoulder complaints.  As is noted above, the evidence of record is currently insufficient to establish that the Veteran actually participated in boxing; at the July 2013 hearing, he proposed to submit lay statements and other evidence in support of his allegation, but none have been submitted.  Service records do not support the allegation in any way.  On remand, the Veteran must be afforded an opportunity to supplement the record with regard to boxing.

As with the right knee, the Veteran has also complained of general wear and tear in service; which must be addressed in detail.

TBI

As is discussed above, further development is required with regard to the Veteran's allegations of boxing in service.  In addition to any statements or corroborating evidence he may present, examination and medical opinions discussing whether there are present current disabilities consistent with the repetitive traumas of boxing may be helpful.  On remand, an examination to secure such is required; the examiner must also clearly identify all manifestations of head injury, if present.

Acquired Psychiatric Disability

The Veteran alleges that his current mental problems are secondary to service-connected medical conditions.  While some VA examiners and providers have opined that depression is due to his medical conditions, generally, those opinions fail to sufficiently address whether the causative conditions are related to service.

The possibility of a mental disorder due to head trauma must also be discussed.

Sinus

STRs reflect repeated treatment for various sinus complaints, as do post-service medical records.  It appears that a diagnosis of allergies or allergic rhinitis is responsible for such.  While a VA examiner has offered a negative nexus opinion on allergies, he did so in a conclusory manner, without providing a rationale.  Remand for a new, adequate examination and opinion are therefore required.

Low Back and Lower Extremity Radiculopathies

The Veteran was most recently examined for evaluation of his low back and related neurological disabilities in September 2011.  At the July 2013 hearing, he stated that his conditions have worsened since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Veteran competently testified as to concrete examples of his worsening, such as increased stiffness, pain, and weakness.  The Board therefore finds that remand for an updated VA examination is appropriate.

TDIU

A finding of TDIU is dependent upon consideration of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  Here, numerous appeals impacting the service-connected status of various conditions, as well as the evaluation thereof, remain open and outstanding.  Adjudication of the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Further, given the number of examinations required in this remand, an opportunity to secure clear evidence regarding the Veteran's remaining occupational functioning is presented.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any evidence in his possession corroborating his participation in boxing in service.  Such may include lay statements from friends and relatives, photographs, programs, orders, or certificates.

2.  Schedule the Veteran for a VA Joints examination.  The claims folder, to include relevant documents maintained in Virtual VA or VBMS must be reviewed in conjunction with the examination.  The examiner must then:

a) Identify all current disability conditions of the right knee.  The examiner must opine as to whether any such is at least as likely as not caused or aggravated by military service.  The multiple 1979 instances of treatment must be discussed, as well as the Veteran's allegations of "wear and tear" in service.

b) Identify all current disability conditions of the right shoulder.  The examiner must opine as to whether any such is at least as likely as not caused or aggravated by military service.  The examiner must discuss allegations of general wear and tear, any relationship to a neck disability, and the potential role, if any, of boxing.

The examiner must specifically discuss the impact of the disabilities on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.


3.  Schedule the Veteran for a VA TBI examination.  The claims folder, to include relevant documents maintained in Virtual VA or VBMS must be reviewed in conjunction with the examination.  The examiner is informed that one head trauma, being struck by a brick, is established.  The examiner should opine as to whether there are any current manifestations of head trauma consistent with participation in boxing matches in service.  The Veteran additionally sustained at least one head trauma after service, from a baseball bat, and has a history of substance abuse.

The examiner must then identify all current residuals of head injury.  Headaches and memory loss must be specifically discussed.  The examiner must then opine as to whether any identified residual is at least as likely as not caused or aggravated by a service-related head injury, to include the brick incident or boxing.  For purposes of the opinion, the examiner may presume the Veteran was a boxer in service.

The examiner must specifically discuss the impact of the disabilities on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.

4.  Schedule the Veteran for a VA mental disorders examination.  The claims folder, to include relevant documents maintained in Virtual VA or VBMS must be reviewed in conjunction with the examination.

The examiner must identify all currently diagnosed mental disorders, and must opine as to whether any such are at least as likely as not caused or aggravated by service, or a service-connected disability.  The examiner must specify, to the extent possible, the medical condition which is responsible for any secondary mental disorder, if appropriate.  

The examiner should also opine as to whether any current acquired psychiatric disorder is at least as likely as not caused or aggravated by in-service head trauma, to include the brick incident or boxing.  For purposes of the opinion, the examiner may presume the Veteran was a boxer in service.

The examiner must specifically discuss the impact of the disabilities on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.

5.  Schedule the Veteran for a VA Nose, Sinus, Larynx, and Pharynx examination.  The claims folder, to include relevant documents maintained in Virtual VA or VBMS must be reviewed in conjunction with the examination.

The examiner must identify all current, chronic disabilities of the upper respiratory system; sinusitis, rhinitis, and allergies must be specifically discussed.  The examiner must opine as to whether any currently diagnosed condition is at least as likely as not caused or aggravated by military service.  The repeated in-service treatments for various sinus problems must be discussed.

The examiner must specifically discuss the impact of the disabilities on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.

6.  Schedule the Veteran for VA spine and peripheral nerves examinations.  The examiner must describe in detail the current status of the Veteran's service-connected low back disability and the related left and right lower extremity radiculopathies.

The examiner must specifically discuss the impact of the disabilities on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


